DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the common vertical plane, as claimed in claim 1 (see 112 2nd paragraph rejection below) and the angled flanges of the first and second stop plate members configured to align flush when the door is in a closed position as claimed in claims 5 and 15 (see 112 2nd paragraph rejection below), must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 10 requires that the 1st and 2nd plate members are aligned with each other in a common vertical plane. At the instant, it is unclear what is claimed here.

    PNG
    media_image1.png
    549
    1184
    media_image1.png
    Greyscale

As seen above, each angular portion have a respective vertical plane (viewed from the top), but they are not common.
However, the examiner is assuming that, as seen in the other interpretation (far right above), that the limitation is trying to claim an attachment vertical plane. 
Therefore, in order to continue with the examination, since there is no disclosure in the specification and the drawings are not clearly showing it, the limitation will be examined as an attachment plane. Correction and clear explanation are required.

As to claims 5 and 15, the claims require that the angled flanges of the first and second stop plate members are configured to align flush when the door is in a closed position. At the instant, it is unclear how. 
As clearly illustrated, one of the angle flanges is positioned over the other angle flange when the door is closed, not flush. 
Therefore, in order to continue with the examination, the limitation will be examined as one over the other. Correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat No 4,014,571 to Ellis.

    PNG
    media_image2.png
    778
    1822
    media_image2.png
    Greyscale

Ellis discloses a security door hinge assist system that comprises a first stop plate member and a second stop plate member (24a and 24b).
Each stop plate member comprises a planar attachment portion (in fig 2, where 24a and 24b are pointing) and an angled flange portion (26 and 28) extending from one edge thereof; and a plurality of apertures (36) disposed on the attachment portion of each of the first stop plate member and second stop plate member, wherein each aperture of the plurality of apertures is adapted to receive a fastener (38) therethrough.

The stop plate members are constructed of one or more rigid and inelastic materials of a metallic construction (steel).
The stop plate members are mounted opposite the hinge of the door.
The angled flanges of the first and second stop plate members are configured to be positioned one over the other when the door is in a closed position.
Each aperture of the plurality of apertures (36) is adapted to receive a standard metallic screw fastener therethrough. 
The stop plate members are comprised of a unitary construction and symmetrical.
Finally, Ellis further shows, fig 1, that there can be additional stop plate members (top and bottom).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



March 1, 2022